In an action to recover damages for personal injuries, defendant New York City Health and Hospitals Corporation appeals from an order of the Supreme Court, Queens County (Cohen, J.), dated February 29, 1984, which (1) granted plaintiff’s motion to strike its answer, and set the matter down for a trial on the issue of damages as against said defendant, and (2) denied its cross motion, inter alia, to reinstate its answer.
Order affirmed, with costs (CPLR 3126; Will v County of Nassau, 90 AD2d 795; Delgado v Fogle, 32 AD2d 85; Dingee v Dominick, 85 AD2d 593; 22 NYCRR 672.1). Mangano, J. P., Gibbons, Bracken and O’Connor, JJ., concur.